Case 3:17-cr-00114-LRH-CBC Document 40 Filed 05/09/19 Page 1 of 7

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet |

 

UNITED STATES DISTRICT COURT

District of Nevada
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL C:ASE
)
v. )
) Case Number: 3:17-cr-0114-LRH-CBC
DEVENDRA I. PATEL M.D. )
) USM Number: 54504-048

Lance Maningo, Es
Defendant's Atorney
THE DEFENDANT:

X_ pleaded guilty to count(s) _Count 1 of the Indictment filed 12/6/17

O pleaded nolo contendere to count(s)
which was accepted by the court

 

O was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
21 U.S.C. § 841(a)(1) Distribute a Controlled Substance 9/14/15 1

The defendant is sentenced as provided in pages 2 through __7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 

O The defendant has been found not guilty on count(s)

 

X Counts _ 2 through 39 are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any c.1ange of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

May 7, 2019
Date of Imposition of Judgment

~~

 

Signature of Judge

Larry R. Hicks, United States District Judge

Name and Title of Judge

516/16
Case 3:17-cr-00114-LRH-CBC Document 40 Filed 05/09/19 Page 2 of 7
AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 2 - Imprisonment
igment - Page

DEFENDANT: Devendra I. Patel M.D.
CASE NUMBER: 3:17-cr-114-LRH-CBC

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: THIRTY-SEVEN (37) MONTHS

Xx The court makes the following recommendations to the Bureau of Prisons:
As Close as Possible to RENO, NV and RDAP

D The defendant is remanded to the custody of the United States Marshal.

 

 

Oo The defendant shall surrender to the United States Marshal for this district:
O at O am. OC p.m. on
O as notified by the United States Marshal.
X The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
X before 2 p.m. on __ August 6, 2019 .
0 as notified by the United States Marshal.
QO as notified by the Probation or Pretrial Services Office.
RETURN
I have executed this judgment as follows:
Defendant delivered on to
a , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

DEPUTY UNITED STATES MARSHAL
 

Case 3:17-cr-00114-LRH-CBC Document 40 Filed 05/09/19 Page 3 of 7

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 3 - Si ised Release
— = ee Tudgment - Page Tor?

DEFENDANT: Devendra I. Patel M.D.
CASE NUMBER: 3:17-cr-114-LRH-CBC

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: THREE (3) YEARS

weno

1.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court, not to exceed 104 tests annually.
X The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

O You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

rad

O You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. ¢ 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, or are a student, or were convicted of a qualifying offense. (check if applicable)

O You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
Case 3:17-cr-00114-LRH-CBC Document 40 Filed 05/09/19 Page 4 of 7

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 3A - Supervised Release

Luge rae tO

DEFENDANT: Devendra I. Patel M.D.
CASE NUMBER: 3:17-cr-114-LRH-CBC

- STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

ay

10.
Il.

12.

13.

14.

You must report to the probation office in the federal judicial district where you are authorized to reside withi:1 72 hours of your release
from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or arything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pen it the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as y>ur position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weap-)n (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchukus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

US. Probation Office User Only

A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this judgment
containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised Release
Conditions, available at: www.uscourts.gov.

Defendant's signature Date.
Case 3:17-cr-00114-LRH-CBC Document 40 Filed 05/09/19 Page 5 of 7
AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 3D - Supervised Release
™ ——— a tudgmen-Page > Or?

DEFENDANT: Devendra I. Patel M.D.
CASE NUMBER: 3:17-cr-114-LRH-CBC

SPECIAL CONDITIONS OF SUPERVISION

1. Employment Restriction — You must not engage in an occupation, business, or profession, or volunteer
activity that would require or enable you to work in the medical profession unless directly supervised by a
licensed physician who is willing to supervise the defendant. You are further prohibited from working or
engaging in any business or activities involving the prescribing of opioid medication.

2. Search and Seizure - You shall submit to the search of your person, property, residence, or automobile under
your control by the probation officer or any other authorized person under the immediate and personal
supervision of the probation officer, without a search warrant to ensure compliance with all conditions of
release.

3. Access to Financial Information - You must provide the probation officer access to any requested financial
information and authorize the release of any financial information. The probation office will share financial
information with the U.S. Attorney’s Office.

4. Debt Obligations - You must not incur new credit charges, or open additional lines of credit without the
approval of the probation officer.
Case 3:17-cr-00114-LRH-CBC Document 40 Filed 05/09/19 Page 6 of 7
AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 5 - Criminal Monetary Penalties
SS Judgment - Pagco oO?

DEFENDANT: Devendra I. Patel M.D.
CASE NUMBER: 3:17-cr-114-LRH-CBC

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $100 N/A $500,000 $N/A
O The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C)

will be entered after such determination.
Oo The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. ¢ 3664(i), all nonfederal victims must be
paid before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
Clerk of Court

Attention: Finance

Case No.: 3:01-cr-124-LRH-WGC

333 Las Vegas Blvd. South, Room 1334
Las Vegas, Nevada 89101

 

 

TOTALS $. $
0 Restitution amount ordered pursuant to plea agreement $
0 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full

before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. ¢ 3612(f). All of the payment options on
Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. ¢ 3612(g).

0 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
O the interest requirement is waived for the 0 fine UO restitution.

D the interest requirement for the 0 fine UO restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title .8 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
Case 3:17-cr-00114-LRH-CBC Document 40 Filed 05/09/19 Page 7 of 7

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 6- Schedule of Payments
SS Judgment - Page Tor?

DEFENDANT: Devendra I. Patel M.D.
CASE NUMBER: 3:17-cr-114-LRH-CBC

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A X Lump sum payment of $500,100 due immediately, balance due

 

 

O not later than ,or
QO in accordance with Oc, OD, OE,or OF below; or

B O Payment to begin immediately (may be combined with OC, OD,or OF below); or

Cc O Payment in equal (e.g., weekly, monthly, qua-terly) installments of $
over a period of (e.g., months or years), to commence (e.g., 30 or 60

 

days) after the date of this judgment; or

D O Payment in equal (e.g., weekly, monthly, qua-terly) installments of $
over a period of (e.g., months or years), to commence ve.g., 30 or 60 days) after
release from imprisonment to a term of supervision; or

E O Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release
from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F O Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

O Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
corresponding payee, if appropriate.

O The defendant shall pay the cost of prosecution.
Oo The defendant shall pay the following court cost(s):
O The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (1) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
